Citation Nr: 0027107	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99 11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the evaluation assigned for service-
connected post-traumatic stress disorder (PTSD), currently 
assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from August 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1998, which granted service connection for PTSD, 
and assigned a 30 percent rating, effective in May 1994.  


REMAND

In a letter dated in August 1999, the veteran was informed 
that his appeal was being certified to the Board.  He was 
also informed that he had a period of 90 days from the date 
of the letter, or until the date of the Board decision, 
whichever comes first, to submit additional evidence for 
consideration in his appeal.  See 38 C.F.R. § 20.1304(a) 
(1999).  In July 2000, additional relevant treatment records 
were received at the Board.  Although this was beyond the 90-
day limit, additional evidence may be accepted if the 
appellant demonstrates on motion that there was good cause 
for the delay.  38 C.F.R. § 20.1304(b).  Examples of good 
cause include "the discovery of evidence that was not 
available prior to the expiration of the period."  Id.  The 
evidence received consists of a letter from the veteran, with 
a VA outpatient treatment record dated in January 2000.  
Since this record, showing treatment after the expiration of 
the 90-day period, was obviously not available prior to the 
expiration of the period, good cause is shown.  Moreover, the 
reason is evident on the face of the document, and the 
evidence included the name and file number of the veteran; 
therefore, the Board considers the the veteran to have 
substantially complied with the requirement of a motion for 
consideration of the evidence.  See 38 C.F.R. § 20.1304(b).

Evidence submitted under these circumstances must be referred 
to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the appellant or 
representative.  38 C.F.R. § 20.1304(c).  Accordingly, the 
appeal must be returned to the RO for consideration of this 
additional evidence.

In addition, the appellant's contentions regarding the 
severity of his disability constitute a plausible or well-
grounded claim.  Shipwash  v. Brown, 8 Vet.App. 218 (1995).  
Therefore, the Department of Veterans Affairs (VA) has a 
statutory obligation to assist him in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  This duty 
includes obtaining potentially relevant medical evidence.  
See Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  The veteran submitted 
evidence of VA mental hygiene clinic treatment in January 
2000.  However, a review of the file discloses that the 
remainder of VA mental health treatment records dated from 
July 1994 to the present are not of record.  Since the 
evidence indicates that the veteran received treatment during 
this period, the RO should obtain any such outstanding 
treatment records.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Afterwards, the veteran should be afforded an examination, 
which take into account the records of his prior medical 
history.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Additionally, this examination must describe the degree of 
disability attributable to the veteran's service-connected 
psychiatric disorder as opposed to diagnosed, nonservice-
connected psychiatric disorder(s)) See Waddell v. Brown, 5 
Vet. App. 454, 456-57 (1993).

Further, this appeal has been developed from the initial 
rating assigned following a grant of service connection; as 
such, in considering the claim, the RO must ensure that the 
propriety of separate, or "staged" ratings for separate 
periods of time has been considered, based on the facts 
found.  See Fenderson v. West, 12 Vet.App. 119 (1999).  

As noted by the RO, effective November 7, 1996, the portion 
of the rating schedule pertaining to mental disorders was 
revised.  Where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies (unless otherwise 
provided).  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
Subsequent to the RO's determination, VA issued a General 
Counsel opinion, which held that VA must first determine 
whether the revised version is more favorable to the veteran, 
which may require the Board to apply both the old and new 
versions of the regulation.  VAOPGCPREC 3-2000 (2000).  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  Id.  Thus, while the Board must apply 
both the former and the revised versions of the regulation 
for the period prior and subsequent to the regulatory change, 
an effective date based on the revised criteria may be no 
earlier than the date of the change.  Id.; DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain the VA mental 
health treatment records pertaining to the 
veteran for the period from July 1994 to 
the present from the appropriate facility. 

2. Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the manifestations and 
severity of his PTSD.  All indicated 
studies should be conducted, and the 
diagnostic criteria of DSM-IV should be 
employed.  The examiner must be furnished 
the claims file prior to the examination, 
as well as a copy of the revised rating 
criteria for rating mental disorders, 
which were effective November 6, 1996.  
All pertinent findings should be reported 
in detail, and the opinion should include 
a complete description of the current 
psychiatric symptomatology in relation to 
the effect on the veteran's social and 
industrial functioning.  The examiner 
should provide an assessment of the 
veteran's Global Assessment of 
Functioning (GAF), with an explanation of 
the meaning and significance of the 
assigned value.  To the extent, if any, 
that psychiatric disability is present 
which is not etiologically related to 
PTSD, any such symptomatology should be 
separately identified, including the GAF 
attributable to PTSD.  If such 
symptomatology cannot be dissociated from 
PTSD, this fact should be so stated.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should readjudicate 
the veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examination, as well as the 
evidence received directly at the Board in 
July 2000.  Such consideration should include 
whether "staged" ratings are appropriate 
for any part of the appeal period, based on 
the facts found.  The RO must also consider 
the old and new criteria to determine which 
are most favorable to the veteran, with the 
appropriate criteria applied, in light of 
VAOPGCPREC 3-2000 (2000), discussed above.  
If the decision remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and provided with a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



